FINAL ACTION
Response to Amendments
1.	The amendments of Claims 7 & 21, the cancellation of Claims 4 & 5, and the addition of Claims 28-31, filed on March 23, 2021, are acknowledged.
Claim Rejections – 35 U.S.C. §103
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having skills in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
3.	Claims 1-3, 6 and 21-28 are rejected under 35 U.S.C. §103(a) as being unpatentable over Farrar et al (U.S. Patent No. 7,504,674) in view of Chen et al (U.S. Publication 2004/0144311). 
In re claim 1, Farrar discloses depositing a bottom electrode layer 120 over a substrate 100 [Fig. 1G].
Since Farrar discloses “a H2 plasma treatment to remove unwanted oxide from the surface of layer 120” [col. 6, ln.65], Farrar teaches or suggest a method comprises:
- forming a native oxide layer on a top surface of the bottom electrode layer 120, wherein the native oxide layer inherently has a first adhesion strength with the top surface of the bottom electrode layer (“H2 plasma treatment removes unwanted oxide … such that the interface between the core conducting layer and the capping adhesion/barrier is substantially free of oxides,” [col. 4]);
- performing a plasma treatment process to replace the native oxide layer with an interfacial layer (i.e., interface between the core conductor and the capping adhesion/barrier), wherein the interfacial layer is conductive and inherently has a second adhesion  strength with the top surface of the bottom electrode layer 120 (“subjecting the core conductor layer to a H2 plasma treatment prior to forming the capping adhesion/barrier layer provides an interface between the core conductor and capping adhesion/barrier that is substantially free of an oxide,” [col. 3]).
Farrar discloses “the resulting capping adhesion/barrier layer 122 can be utilized in an interconnect system for an integrated circuit coupling passive and/or active components such as capacitors, transistors and various memory devices” [col 7 ln.27], Farrar inherently teaches or suggests
patterning top and bottom electrode layers, an insulator layer, and an interfacial layer to form a capacitor
	Nevertheless, such metal-insulator-metal (MIM) capacitor formation is known in the semiconductor capacitor art as evidenced by Chen disclosing:
- depositing a bottom electrode layer 810 over a substrate [Fig. 8A and ¶0084];
- forming a native oxide layer on a top surface of the bottom electrode layer, wherein the native oxide layer inherently has a first adhesion strength with the top surface of the bottom electrode layer;
- performing a plasma treatment process to replace the native oxide layer (i.e., “dielectric layer 812 may be cleaned to remove native oxide or contaminants from the surface,” ¶0087) with an interfacial layer, wherein the interfacial layer 830 is conductive and inherently has a second adhesion strength with the top surface of the bottom electrode layer 810 [¶0087-0088];
- depositing an insulator layer (i.e., adhesion layer 840 in Fig. 8C) on an interfacial layer 830;
- depositing a top electrode layer 850 on the insulator layer 840 [Fig. 8D]; and 
- patterning the top and bottom electrode layers 850, 810, the dielectric layer 840, and the interfacial layer 830 to form a MIM capacitor.
None of the cited arts suggests the second adhesion strength being greater than the first adhesion strength.  The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “second adhesion strength being greater than the first adhesion strength” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).

    PNG
    media_image1.png
    171
    240
    media_image1.png
    Greyscale
 	
    PNG
    media_image2.png
    358
    459
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    185
    286
    media_image3.png
    Greyscale

Application(Fig.2A) vs Farrar (U.S. Pat 7,504,674)Fig.1H &Huang (U.S. Publ. 2004/0144311)Fig.8 
In re claim 2, neither Farrar not Chen suggests the performing of the plasma treatment process reducing a thickness of the bottom electrode layer.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “performing of plasma treatment process reducing a thickness of the bottom electrode layer” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).	
In re claim 3, Farrar suggests the bottom electrode layer 120 comprising aluminum, copper, silver or gold [col. 6, ln.46], but not titanium nitride.
It would have been obvious to a person having skills in the art to have modified the bottom electrode layer of Farrar by utilizing titanium nitride.  Since this is merely an alternative layer material, it has been held that substituting one known material for another involves routine skill in the art. MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
	Farrar discloses the performing of the plasma treatment process comprises generating plasma from nitrogen oxide; and exposing the native oxide layer to the plasma [cols. 3-4].
	Moreover, Chen discloses:
- generating plasma from nitrogen oxide [¶0088]; and
- exposing the native oxide layer to the plasma (i.e., “dielectric layer 812 may be cleaned to remove native oxide or contaminants from the surface,” ¶0087), wherein nitrogen and oxygen diffuse into the native oxide layer and the bottom electrode layer 810 to form a titanium oxynitride layer from the native oxide layer and a top portion of the bottom electrode layer [¶0088].
In re claim 6, Farrar in view Chen discloses: 
- forming an alternating stack of wires and vias (i.e., “feature 814 may be a plug, via, contact, line, wire, or any other interconnect component,” ¶0085 in Chen) over the substrate; 
- depositing a dielectric layer 812 over the alternating stack [Fig. 8A]; and
- patterning the dielectric layer 812 to form a trench 814 [¶0085], wherein the bottom electrode layer 810, the insulator layer 830 and the top electrode layer 850 are deposited in the trench [Fig. 8D].
In re claim 21, Farrar discloses a method comprising the step of depositing a bottom electrode layer 120 over a substrate 100 [Fig. 1G].
Farrar suggests the bottom electrode layer 120 comprising aluminum, copper, silver or gold [col. 6, ln.46], but not a metal nitride.
It would have been obvious to a person having skills in the art to have modified the bottom electrode layer of Farrar by utilizing metal nitride.  Since this is merely an alternative layer material, it has been held that substituting one known material for another involves routine skill in the art. MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
Farrar also discloses exposing a top surface of the bottom electrode layer to an oxygen-containing plasma, wherein the exposing forms an interfacial layer directly on the top surface of the bottom electrode layer (“subjecting the core conductor layer to a H2 plasma treatment prior to forming the capping adhesion/barrier layer provides an interface between the core conductor and the capping adhesion/barrier that is substantially free of an oxide… the H2 plasma treatment removes unwanted oxide from the surface region of the core conducting layer such that the interface between the core conducting layer and the capping adhesion/barrier is substantially free of oxides,” [cols. 3-4]).
Since Farrar discloses “capping adhesion/barrier layer 122 can be utilized in an interconnect system for an integrated circuit coupling passive and/or active components such as capacitors, transistors and various memory devices” [col 7 ln.27], Farrar inherently teaches or suggests patterning top and bottom electrode layers, an insulator layer, and an interfacial layer (i.e., interface between the core conductor and the capping adhesion/barrier) to form a capacitor, wherein the bottom electrode layer 810 and the interfacial layer directly contact at an interface when the plasma treating ends [col. 3].
	Chen additionally discloses the same method, comprising the steps of:
- depositing a bottom electrode layer 810 over a substrate, wherein the bottom electrode layer comprises a metal nitride [Fig. 8A and ¶0084];
- exposing a top surface of the bottom electrode layer to an oxygen-containing plasma, wherein the exposing forms interfacial layer directly on the top surface of bottom electrode layer 810 [¶0087-0088];
- depositing a dielectric layer 840 directly on an interfacial layer 830 [Fig. 8C];
- depositing a top electrode layer 850 directly on the dielectric layer 840 [Fig. 8D]; and
- patterning the top and bottom electrode layers 850, 810, the dielectric layer 840, and the interfacial layer 830 to form a MIM structure, wherein the bottom electrode layer 810 and the interfacial layer directly contact at an interface when the plasma treating ends [¶0087-0089].
	None of the cited arts suggests the dielectric layer being high k.  
It would have been obvious to a person having skills in the art to have modified the dielectric layer of Farrar by utilizing high k dielectric.  Since this is merely an alternative layer material, it has been held that substituting one known material for another involves routine skill in the art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 22, Farrar does not suggest the exposing to reduce a thickness of the bottom electrode layer.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “exposing to reduce a thickness of the bottom electrode layer” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).	
In re claim 23, Farrar in view of Chen discloses the oxygen-containing plasma being nitrogen oxide plasma [¶0087-0088 in Chen].
In re claim 24, Farrar suggests the bottom electrode layer 120 comprising aluminum, copper, silver or gold [col. 6, ln.46], but not a metal nitride comprising titanium nitride or tantalum nitride.
It would have been obvious to a person having skills in the art to have modified the bottom electrode layer of Farrar by utilizing titanium nitride or tantalum nitride.  Since this is merely an alternative layer material, it has been held that substituting one known material for another involves routine skill in the art. MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
	Farrar suggests the interfacial layer 122 comprising aluminum, boron, chromium, molybdenum, tungsten, titanium, zirconium, hafnium, magnesium, vanadium, columbium, or tantalum or oxides or nitrides of these elements [col. 7, ln.5], but not titanium oxynitride or tantalum oxynitride.
	It would have been obvious to a person having skills in the art to have modified the interfacial layer of Farrar by utilizing titanium oxynitride or tantalum oxynitride.  Since this is merely an alternative layer material, it has been held that substituting one known material for another involves routine skill in the art. MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
In re claim 25, Farrar discloses the interfacial layer configured to block diffusion of oxygen from a top surface of the interfacial layer to the top surface of the bottom electrode layer (“the H2 plasma treatment removes unwanted oxide from the surface region of the core conducting layer such that the interface between the core conducting layer and the capping adhesion/barrier is substantially free of oxides”).
In re claim 26, Farrar is silent about an atomic percentage of oxygen in the interfacial layer decreasing from top to bottom, and an atomic percentage of nitrogen in the interfacial layer increasing from top to bottom.  Chen discloses: “the chamber pressure is increased to about 140 mTorr, and a processing gas consisting essentially of hydrogen and helium is introduced into the processing region.  Preferably, the processing gas contains about 5% hydrogen and about 95% helium The hydrogen plasma is generated by applying between about 50 and about 500 watts power. The hydrogen plasma is maintained for about 10 to about 300 sec” [¶0089]. 
It would have been obvious to a person having skills in the art to have modified the plasma treating of Farrar by utilizing the claimed “atomic percentage of oxygen in the interfacial layer decreasing from top to bottom, and an atomic percentage of nitrogen in the interfacial layer increasing from top to bottom,” because one would adjust, by variance of any parameters of the plasma treatment (e.g. plasma power and/or pressure), to result an optimized percentage of oxygen in an interfacial layer.
In re claim 27, Farrar does not suggest the interfacial layer 122 having a thickness of about 20-50Å.
It would have been obvious to a person having skills in the art to have modified the interfacial layer in Farrar by utilizing the claimed thickness of about 20-50Å.  Since this is merely a thickness that may be desired for a given application it has been held that modifying the interfacial layer of a capacitor art involves routing skill in the art. MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 28, Farrar discloses the performing of the plasma treatment process generates plasma only once from a beginning of the plasma treatment process to an end of the plasma treatment process [col. 4]
4.	Claims 7-13 are rejected under 35 U.S.C. §103(a) as being unpatentable over Farrar et al (U.S. Patent No. 7,504,674) and Chen et al (U.S. Publication 2004/0144311) in view of Lee et al (U.S. Publication 2014/0017508). 
In re claim 7, Farrar discloses a method comprising:
- depositing a bottom electrode layer 120 over a substrate 100 inherently in a first process chamber; and
- transferring the bottom electrode layer 120 to a second process chamber inherently [Figs. 1H-G].
Farrar also discloses plasma treating the top surface of the bottom electrode layer in the second process chamber, wherein the plasma treating forms an interfacial layer on the top surface of the bottom electrode layer (“subjecting the core conductor layer to a H2 plasma treatment prior to forming the capping adhesion/barrier layer provides an interface between the core conductor and the capping adhesion/barrier that is substantially free of an oxide… the H2 plasma treatment removes unwanted oxide from the surface region of the core conducting layer such that the interface between the core conducting layer and the capping adhesion/barrier is substantially free of oxides,” [cols. 3-4]).
Since Farrar discloses “the resulting capping adhesion/barrier layer 122 can be utilized in an interconnect system for an integrated circuit coupling passive and/or active components such as capacitors, transistors and various memory devices” [col 7 ln.27], Farrar inherently teaches or suggests patterning top and bottom electrode layers, an insulator layer, and an interfacial layer to form a capacitor wherein the interfacial layer comprises oxygen at completion of the exposing.
	Nevertheless, such metal-insulator-metal (MIM) capacitor formation is known in the semiconductor capacitor art as evidenced by Chen disclosing:
- depositing a bottom electrode layer 810 over a substrate in a first process chamber [Fig. 8A & ¶0084];
- transferring the bottom electrode layer to a second process chamber, wherein a top surface of the bottom electrode layer inherently has a first roughness upon completion of the transferring;
- plasma treating the top surface of the bottom electrode layer in the second process chamber, wherein the plasma treating forms an interfacial layer 830 on the top surface of the bottom electrode layer 810 (i.e., “dielectric layer 812 may be cleaned to remove native oxide or contaminants from the surface,” ¶0087-0088), wherein the top surface of the bottom electrode layer inherently has a second roughness less than the first roughness upon completion of the plasma treating;
- depositing an insulator layer 840 on an interfacial layer 830 [Fig. 8C] ;
- depositing a top electrode layer 850 on the insulator layer 840 [Fig. 8D]; and 
- patterning the top and bottom electrode layers 850, 810, the dielectric layer 840, and the interfacial layer 830 to form a MIM capacitor.
Farrar is silent about an electron layer having first and second roughness.  Lee, teaching an analogous art to that of Farrar, discloses “by modifying a surface of a polymer film via plasma treatment to generate a functional group to maintain the roughness of the surface and to have the amount of oxygen of 30% of more and then performing a catalyst forming process including conditioning, it is confirmed that excellent adhesion between a polymer film and a metal layer and the black-oxide treated properties of an interface between the polymer film and the metal layer are obtained” [¶0013].
	Farrar in view of Lee inherently teaches or suggests “a top surface of the bottom electrode layer has a first roughness upon completion of the transferring; the top surface of the bottom electrode layer has a second roughness less than the first roughness upon completion of the plasma treating.”
In re claim 8, Farrar discloses the interfacial layer exposed to an oxidant during the depositing of the insulator layer, and the interfacial layer blocks the oxidant from diffusing through the interfacial layer 122 to the bottom electrode layer 120 [Fig. 1H and cols. 3-4 & 7].
In re claim 9, Farrar discloses a thickness of the bottom electrode layer 120 being a same before the depositing of the insulator layer as after the depositing of the insulator layer [Fig. 1H].
In re claim 10, Farrar suggests the bottom electrode layer 120 comprising aluminum, copper, silver or gold [col. 6, ln.46], but not titanium nitride.
It would have been obvious to a person having skills in the art to have modified the bottom electrode layer of Farrar by utilizing titanium nitride.  Since this is merely an alternative layer material, it has been held that substituting one known material for another involves routine skill in the art. MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
Farrar discloses that the plasma treating forms plasma from nitrous oxide and exposes the top surface of the bottom electrode layer to the plasma [cols. 3-4].  
Nevertheless, such plasma treating form plasma from nitrous oxide is known in semiconductor plasma treatment art as evidenced by Chen disclosing “prior to depositing the barrier layer 830, the patterned or etched substrate dielectric layer 812 may be cleaned to remove native oxides or other contaminants from the surface… the reactive pre-clean process forms radicals from a plasma of one or more gases such as argon, … fluorine-containing compounds, &combinations. For example, the gas may include a mixture of tetrafluorocarbon and oxygen, or a mixture of helium and nitrogen trifluoride. More preferably, the gas is a mixture of helium and nitrogen trifluoride ” [Fig. 8A and ¶0087-0088].
In re claim 11, Farrar does not suggest that the plasma treating comprises generating plasma in the second process chamber and exposing the top surface of the bottom electrode layer to the plasma in the second process chamber, the plasma is generated at a power of about 200-550 Watts and at a pressure of about 1-2 Torr, and the top surface of the bottom electrode layer is exposed to the plasma for 5-20 sec.
Chen suggests “a carrier/purge gas such as helium, hydrogen, nitrogen, or a mixture thereof is introduced at a rate of about 100 sccm to about 10,000 sccm.  The chamber pressure is maintained between about 2 Torr and about 10 Torr.  The RF power is about 200 to about 1,000 W at frequency of about 13.56 MHz and preferable substrate spacing is between about 300 and about 800 mils” [¶0093]
It would have been obvious to a person having skills in the art to have modified the plasma treating of Farrar by utilizing the claimed “plasma treating comprises generating plasma in the second process chamber and exposing the top surface..., and the top surface of the bottom electrode layer is exposed to the plasma for 5-20 sec,” because one would adjust, by variance of any parameters of the plasma treatment (e.g. plasma power and/or pressure), to result an optimized plasma treatment.
In re claim 12, Farrar does not suggest the exposing of the top surface of the bottom electrode layer to the plasma repeated multiple times.
The Examiner notes that the specification contains no disclosure of the critical nature of the claimed “second adhesion strength being greater than the first adhesion strength” of any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen feature or upon another variable recited in a claim, the Applicant must show that the chosen feature is critical. In re Woodruff 919 F.2d 1575, 16 USPQ 2d 1934, 1936 (Fed. Circus 1990).
In re claim 13, Farrar does not suggest that the generating of the plasma comprises introducing nitrous oxide into the second process chamber at a flow rate of about 10000-14000 sccm.  Chen suggests “a carrier/purge gas such as helium, hydrogen, nitrogen, or a mixture thereof is introduced at a rate of about 100 sccm to about 10,000 sccm.  The chamber pressure is maintained between about 2 Torr and about 10 Torr.  The RF power is about 200 W to about 1,000 W at a frequency of about 13.56 MHz, and the preferable substrate spacing is between about 300 mils and about 800 mils.” [¶0093].
It would have been obvious to a person having skills in the art to have modified the plasma treating of Farrar by utilizing the claimed “introducing nitrous oxide into the second process chamber at a flow rate of about 10000-14000 sccm,” because one would adjust, by variance of any parameters of the plasma treatment (e.g. plasma flow rate of nitrous oxide), to result an optimized plasma treatment.
Allowable Subject Matter
5.	Claims 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Farrar does not disclose “the performing of the plasma treatment process comprises generating the plasma and exposing the top surface of the bottom electrode layer to the plasma, and the interfacial layer has a non-zero thickness and comprises oxygen when the generating of the plasma ends…, the plasma treating comprises generating plasma and further comprises exposing the top surface of the bottom electrode layer and native oxide on the top surface to the plasma, and plasma treating ends upon completion of the generating and the exposing….”
Response to Arguments
6.	Applicants’ arguments, dated March 23, 2021, have been fully considered but they are unpersuasive.  Applicants argued that the Office Action has not shown the native oxide layer and the interfacial layer respectively have a first adhesion strength and a second adhesion strength with the top surface of the bottom electrode layer, wherein the second adhesion strength is greater than the first adhesion strength.  The Examiner notes that since Farrar discloses “a H2 plasma treatment to remove unwanted oxide from the surface of layer 120” [col. 6, ln.65], Farrar teaches or suggest forming a native oxide layer on a top surface of the bottom electrode layer 120, wherein the native oxide layer inherently has a first adhesion strength with the top surface of the bottom electrode layer (“the interface between the core conducting layer and the capping adhesion/barrier is substantially free of oxides,” [col. 4]).
The Applicant also argued that “the Office Action has not shown patterning the top and bottom electrode layers, the insulator layer, and the interfacial layer to form a metal-insulator-metal (MIM) capacitor; …not shown patterning the top and bottom electrode layers, the insulator layer, and the interfacial layer to form a MIM capacitor; …not shown the performing of the plasma treatment process reduces a thickness of the bottom electrode layer; …not shown generating plasma from nitrogen oxide and exposing the native oxide layer to the plasma wherein nitrogen and oxygen diffuse into the native oxide layer and the bottom electrode layer to form a titanium oxynitride layer from the native oxide layer and a top portion of the bottom electrode layer; …not shown the exposing forms an interfacial layer, wherein the interfacial layer comprises oxygen at completion of the exposing; … not shown the oxygen-containing plasma is nitrogen oxide plasma.”  Above is the Office Action showing in detail the rejections with respect to the cited arts, Farrar et al ‘674 and Chen et al ‘311.
7.	Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire three months from the mailing date of this action.  In the event a first reply is filed within two months of the mailing date of this final action and the advisory action is not mailed until after the end of the three-month shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
8.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.	Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
April 13, 2021											    /Calvin Lee/
    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815